DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of the invention of Group I, claims 1-9, in the reply filed on 12/30/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2019.

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 01/22/2019, 02/08/2019 and 06/05/2019 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 

Objection – Abstract
The abstract of the disclosure is objected to because of the following informalities: a typographical error in the header (“Abstruct”).  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
	With respect to claim 1, the Office considers the preamble recitation "for bonding adherends comprising a polyamide ..." to be a statement of intended use.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc., v. Hewlett-Packard Co., 182 F,3d 1238, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir, 1939).
	Further as to claims 6-8, the Office notes that since the recited features further limit the scope of polyamide to be used in the intended bonding utility rather than any aspect of the adhesive composition being claimed, these features are considered of no limiting significance to claim construction.     

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 2, the claim provides the limitation to “the acidic phosphate compound (2)”.  There is no proper and sufficient antecedent basis for this limitation in the claim or from parent claim 1. To advance prosecution, the Office is construing claim 2 as drawn to the adhesive composition according to claim 1, further comprising an acidic phosphate compound (2) represented by Formula (C) as recited in line 5 et seq. 

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by either of Sudo et al (JP 2001-055423 A; citing infra to corresponding machine translation, of record) and Taguchi et al (EP 0802249 A1).
Regarding Claims 1-4, Sudo et al specifically disclose an adhesive composition ([0001]) comprising: a (meth)acrylate compound (A) having an aromatic group ([0010], [0013]-[0014]);
        a (meth)acrylate compound (B) having a hydroxyl group ([0010], [0017]-[0018]);
        a (meth)acrylate compound (C) within the scope of present formula (A) ([0010], [0022]);
                       an acidic phosphate compound (as component (2)) within the scope of present Formula (C)                                     	         ([0010], [0041]-[0044]; e.g., acid phosphooxyethyl methacrylate);
                       a polymerization initiator (3) such as a thermal radical polymerization initiator ([0010],
                       [0030]); e.g., organic peroxides); and
                        a reducing agent (4) comprising a transition metal salt such as vanadyl acetylacetonate 
                       ([0010], [0033]).  
Separately, Taguchi et al specifically disclose an adhesive composition (p. 2, ll. 3-4) comprising:
a (meth)acrylate compound having an aromatic group (p. 2, ll. 40-45: polymerizable vinyl monomer (1));
a (meth)acrylate compound having a hydroxyl group (p. 3, ll. 2-6: polymerizable vinyl monomer (3));
a (meth)acrylate compound within the scope of present formula (A) (p. 2, l. 46 et seq.; p. 3, ll. 34-51; polymerizable vinyl monomer (2));
an acid phosphate compound (as component (2)) within the scope of present Formula (C) (p. 4, l. 52 to p. 5, l. 9 and pp. 10-11 (Table 3), Examples 8-11 (Others: Acid phosphooxyethyl methacrylate));
e.g., cumene hydroperoxide); and 
a reducing agent (4) comprising a transition metal salt such as vanadyl acetylacetonate (p. 3, ll. 
8-11; p. 4, l. 23 and pp. 10-11 (Table 3), Examples 8-11 (Component (5): Vanadyl   acetylacetonate)).  
Further as to the preamble recitation "for bonding adherends comprising a polyamide ..." (claim 1, ll. 1-2), it is acknowledged that both Sudo et al and Taguchi et al are silent as to bonding a polyamide adherend.  However, the Office considers this recitation a non-limiting statement of intended use of the claimed adhesive composition as explained above (see page 3).  Alternatively, the Office takes the position that the adhesive compositions of the applied art are intrinsically capable of performing the intended bonding utility, based on the identity of compositional components (1-1), (1-2), (1-3), (2), (3) and (4) as detailed above.  
Regarding Claim 5, Sudo et al and Taguchi et al individually disclose an adhesive composition according to claim 1 as discussed above.  Additionally, each reference discloses the adhesive composition further comprising an elastomer (5) (Sudo et al, [0010] and [0037]: elastomer component (7); Taguchi et al, pp. 10-11 (Table 3), Examples 8-11 (Component (6): Acrylonitrile butadiene rubber).  
Regarding Claims 6-8, Sudo et al and Taguchi et al individually disclose an adhesive composition according to claim 1 as discussed above.  Further, as noted above (see page 3), since all recited features in claims 6-8 pertain to the polyamide to be used in an intended bonding utility rather than the adhesive composition being claimed, these features are considered of no limiting significance as to claim scope. Alternatively, the Office takes the position that the adhesive compositions of the applied art are intrinsically capable of bonding adherends comprising a polyamide as defined in claims 6-8, based on the identity of compositional components (1-1), (1-2), (1-3), (2), (3) and (4) as detailed above. Where, as here, the prior art teaches the identical chemical composition as claimed, the properties applicants In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 9, Sudo et al and Taguchi et al individually disclose an adhesive composition according to claim 1 as discussed above.  Each reference further discloses the adhesive composition separated into: a first part comprising at least the polymerization initiator (3); and a second part comprising at least the reducing agent (4). (Sudo et al, [0010] and [0052]-[0053]; Taguchi et al, p. 3, ll. 13-15 and pp. 10-11 (Table 3), Examples 8-11: First liquid comprises Component (4): cumene hydroperoxide; Second liquid comprises Component (5): Vanadyl acetylacetonate).  

Conclusion
	No claims are in condition for allowance at this time.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/01-28-21